Citation Nr: 1713129	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to May 1992 and from June 2004 to November 2005, including a period of service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board denied the claim in a November 2015 decision.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2016 Joint Motion for Remand, the Court vacated and remanded the Board's November 2015 denial.  This matter was remanded by the Board in July 2016 for additional development.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between sleep apnea and active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his sleep apnea onset while he was deployed to Southwest Asia and is the result of contact with environmental hazards to which he was exposed while deployed.  

Review of the Veteran's service treatment records reflects that an April 2004 report of medical history prior to deployment shows that the Veteran denied complaints of sleeping difficulties.  A September 2005 post-deployment evaluation shows that the Veteran reported feeling tired after sleeping.  A November 2005 health assessment report shows that the Veteran reported he was suffering from respiratory symptoms.  A June 2006 health assessment report shows that the Veteran reported trouble sleeping and respiratory conditions.  He also reported substances he was exposed to while he was deployed.  

Post-service records show that the Veteran first sought VA treatment for complaints of snoring in December 2008.  He told the treating professional that his wife said he loudly snores and that he stops breathing during his sleep.  A sleep study was ordered, and a January 2009 sleep study showed mild to moderate obstructive sleep apnea.

In a February 2011 statement, the Veteran's wife reported that they were married in August 1990.  She reported that the first time she noticed the Veteran snoring was when he returned home on leave three times during his deployment to Iraq from December 2004 to November 2005.  She reported that these observed symptoms continued after deployment until he was diagnosed and treated for sleep apnea post separation from service.  

A March 2011 buddy statement from D.P. noted that he served with the Veteran from December 2004 to October 2005.  D.P. reported witnessing the Veteran snoring and having breathing interruptions during his sleep.  D.P. reported that the Veteran also seemed tired during the day.

A December 2012 buddy statement from J.W. noted that he served with the Veteran prior to and during deployments to Iraq.  J.W reported that during deployment to Iraq he and the Veteran were exposed to smoke from oil fires and sandstorms.  J.W. reported that prior to deployment, he never noticed the Veteran snoring or having sleeping difficulties.  During deployment to Iraq, J.W. reported that the Veteran snored and snorting loudly while sleeping.  J.W. also reported that the Veteran was hard to wake up and seemed disoriented upon waking.  

An October 2016 VA examination report shows that the examiner determined that it was less likely than not that the Veteran's sleep apnea was incurred or due to active service.  The examiner noted the Veteran reported that sleep was OK at a primary care physical in April 2006, shortly after returning from deployment, and that it was not until later in 2008, after a large weight gain, that he developed sleep problems significant enough to complain about them to a health care provider.  

The Veteran also submitted September 2016 letter from a private physician noted to be a board certified sleep specialist.  The physician stated that he had examined the Veteran and reviewed his claims file and reported that it was more likely than not that the Veteran developed symptomatic obstructive sleep apnea while deployed in Iraq secondary to environmental exposures including dust, fumes, and smoke resulting in upper airway obstruction at the level of the nasopharynx and posterior oral pharynx.  The physician noted that irritant exposures can cause nonspecific rhinitis and upper airway mucosal inflammation.  Subsequent upper airway narrowing or obstruction of the nasopharynx or pharynx or both can produce enough airway obstruction to precipitate obstructive sleep apnea, and this can occur in patients who are not obese.  The physician also noted the submitted statements from the Veteran's wife and two service buddies that reported symptoms of socially disruptive sleeping, nonrestorative sleep, and daytime symptoms during and after the time he was deployed to Iraq.  

The Board has given consideration to both the positive and negative evidence of record and finds that the overall evidence to be at least in relative equipoise on the question of whether sleep apnea was incurred during service, to include exposure to substances in Southwest Asia.  Here, the Board finds that there is competent and credible medical evidence both unfavorable and favorable to the Veteran's claim.  The Board finds that both the October 2016 VA examiner that provided a negative nexus opinion and September 2016 positive  private physician opinion were each supported by a rationale, review of the claims file, consideration of the Veteran's history, and a review of the statements submitted by the Veteran. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.  Thus, service connection for obstructive sleep apnea is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 3.303 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


